—Orders of disposition, Family Court, Bronx County (Ruth Zuckerman, J.), entered on or about March 22, 1999, terminating respondent’s parental rights to the subject children and committing their guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a fact-finding determination of abandonment, unanimously affirmed, without costs.
Clear and convincing evidence that respondent failed to visit or communicate with the children or contact the agency for a period of six months prior to the filing of the petitions raised a presumption of abandonment that respondent, who did not testify, failed to rebut (Social Services Law § 384-b [4] [b], [5] [a]). It was not necessary to petitioner’s prima facie case that it show diligent efforts to encourage respondent’s parental relationship with the children (Social Services Law § 384-b [5] [b]; see, Matter of Anonymous, 40 NY2d 96; Matter of Jackee Shertte C., 269 AD2d 229, lv denied 95 NY2d 757). The record also clearly supports the finding that termination of respondent’s parental rights is in the children’s best interests (see, Matter of Charles Clarence C., 213 AD2d 294). We are not persuaded otherwise by the evidence of respondent’s belated and limited contact with the children after the petition was filed. Concur— Sullivan, P. J., Nardelli, Williams and Mazzarelli, JJ.